Citation Nr: 0932009	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-35 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the rating decision that denied service 
connection for abdominal/intestinal pain with nausea due to 
undiagnosed illness contained clear and unmistakable error 
(CUE).

2.  Whether the rating decision that denied service 
connection for chronic fatigue due to undiagnosed illness 
contained CUE.

3.  Whether the rating decision that denied service 
connection for mechanical neck pain contained CUE.

4.  Whether the rating decision that denied service 
connection for patellofemoral pain syndrome of the right knee 
contained CUE.

5.  Whether the rating decision that denied service 
connection for hypertension contained CUE.

6.  Whether the rating decision that denied service 
connection for asthma contained CUE.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

8.  Entitlement to a disability rating in excess of 50 
percent for migraine headaches.  

9.  Entitlement to a disability rating higher than 20 percent 
for limitation of motion of the lumbosacral spine as a result 
of disc prolapse at L5-S1.  

10.  Entitlement to a disability rating higher than 10 
percent for left lower extremity neurological impairment as a 
result of disc prolapse at L5-S1.  

11.  Entitlement to a disability rating higher than 10 
percent for memory impairment due to undiagnosed illness.  

12.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision, in 
which the RO denied each of the matters listed on the title 
page, above.  

The Board notes that, subsequent to the issuance of the 
September 2006 SOC, several medical documents were sent for 
translation from German to English.  However, with the 
exception of an August 2007 medical report, English 
translations of those documents were already of record.  
These additional translations are therefore cumulative and 
not pertinent to the disposition of the appeal.  With respect 
to the August 2007 report, the Veteran's representative 
included a waiver of the Veteran's right to have that report 
considered by the RO.  

The Board's decision dismissing the appeals arising from the 
Veteran's assertions of CUE in prior RO rating decisions, and 
denying the claim for service connection for PTSD, is set 
forth below.  The matters of service connection for PTSD, a 
disability rating in excess of 50 percent for migraine 
headaches, a disability rating higher than 20 percent for 
limitation of motion of the lumbosacral spine as a result of 
disc prolapse at L5-S1, a disability rating higher than 10 
percent for left lower extremity neurological impairment as a 
result of disc prolapse at L5-S1, a disability rating higher 
than 10 percent for memory loss, and the claim for a TDIU, 
are each addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


FINDING OF FACT

The Veteran has not specifically identified any prior rating 
decision that contains CUE, and has not alleged specific 
errors of fact or law in any prior final rating decision that 
would amount to CUE, if conceded.




CONCLUSIONS OF LAW

1.  The Veteran has not raised a valid claim of CUE in an RO 
rating decision regarding the denial of service connection 
for abdominal/intestinal pain with nausea due to undiagnosed 
illness.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2008); Fugo v. Brown, 6 Vet. App. 40 (1993); Simmons v. 
Principi, 17 Vet. App. 104 (2003).

2.  The Veteran has not raised a valid claim of CUE in an RO 
rating decision regarding the denial of service connection 
for chronic fatigue.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2008); Fugo v. Brown, 6 Vet. App. 40 
(1993); Simmons v. Principi, 17 Vet. App. 104 (2003).

3.  The Veteran has not raised a valid claim of CUE in an RO 
rating decision regarding the denial of service connection 
for mechanical neck pain.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2008); Fugo v. Brown, 6 Vet. App. 40 
(1993); Simmons v. Principi, 17 Vet. App. 104 (2003).

4.  The Veteran has not raised a valid claim of CUE in an RO 
rating decision regarding the denial of service connection 
for patellofemoral pain syndrome of the right knee.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2008); 
Fugo v. Brown, 6 Vet. App. 40 (1993); Simmons v. Principi, 17 
Vet. App. 104 (2003).

5.  The Veteran has not raised a valid claim of CUE in an RO 
rating decision regarding the denial of service connection 
for hypertension.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2008); Fugo v. Brown, 6 Vet. App. 40 (1993); Simmons 
v. Principi, 17 Vet. App. 104 (2003).

6.  The Veteran has not raised a valid claim of CUE in an RO 
rating decision regarding the denial of service connection 
for asthma.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2008); Fugo v. Brown, 6 Vet. App. 40 (1993); Simmons 
v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The Board 
notes initially, however, that VCAA notice is not required 
with respect to assertions of CUE in prior final regional 
office decisions.  See Parker v. Principi, 15 Vet. App. 407 
(2002).

In a July 1998 rating decision, the RO denied service 
connection for chronic fatigue, mechanical neck and back 
pain, and patellofemoral pain syndrome of the right knee.  In 
a December 2001 rating decision, the RO denied service 
connection for hypertension, asthma, and abdominal/intestinal 
pain with nausea.  In an April 2002 rating decision, the RO 
again denied service connection for mechanical neck and back 
pain and patellofemoral pain syndrome of the right knee.  In 
letters dated in July 1998, December 2001, and April 2002, 
respectively, the RO informed the Veteran of the denial of 
each claim, and of his appellate rights.  The Veteran did not 
initiate an appeal with respect to any of these decisions, 
and they each became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2008).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals of Veterans Claims (Court) 
has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44, citing Russell, 3 
Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-
44.  Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

In correspondence received in April 2005, the Veteran's 
representative stated that the Veteran "wishes to reopen his 
claim" for the above conditions because "he believes these 
condition were denied and is claiming errious [sic] on the 
decision that were made."  CUE is not mentioned in this 
document.  The VA Form 9 actually mentions CUE, but does not 
mention any specific rating decision containing it.  In 
written argument, dated in April 2009, the Veteran's 
representative styled each issue as "[w]hether the decision 
to deny compensation for [...] was clearly and unmistakably 
erroneous."  While this clearly indicates the Veteran's 
intent to pursue claims on the basis of CUE, again, no 
specific rating decision was identified.  

Failure to identify the dates of the RO decisions being 
collaterally attacked, where multiple decisions have been 
rendered, renders the pleading of CUE insufficient.  
See Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).

Here, with respect to the claims for service connection for 
mechanical neck and back pain, and patellofemoral pain 
syndrome of the right knee, there are multiple final 
decisions (July 1998 and April 2002).  Thus, CUE has not been 
properly pled with respect to those matters.  

The claims for service connection for abdominal/intestinal 
pain, chronic fatigue, and asthma were the subject of only 
one prior final denial, thus obviating the need to identify a 
specific decision.  However, neither the Veteran nor his 
representative has identified the kind of error that, if 
conceded, would be considered CUE.  With respect to the claim 
for service connection for abdominal/intestinal pain, in the 
April 2009 written argument, the Veteran's representative 
simply pointed to evidence in the service treatment records, 
and asked that "this condition be considered as related to 
his symptomatology in service."  With respect to chronic 
fatigue, the representative stated that "[w]e fully support 
the [V]eteran's contention and refer the Board to 38 C.F.R. 
§ 3.317.  This condition was denied originally because it was 
a diagnosed condition.  We ask the Board to grant service 
connection as indicated."  With respect to asthma, the 
representative simply pointed to the Veteran's exposure to 
oil fires in service, and asked VA to obtain a medical 
opinion.  

Similarly, the April 2005 correspondence does not contain any 
allegation with respect to these matters, that would be 
considered CUE if conceded.  Nor is there any such allegation 
in other submissions of the Veteran and his representative.  

To raise CUE there must be some degree of specificity as to 
what the alleged error is and persuasive reasons must be 
given as to why the result would have been manifestly 
different.  Crippen v. Brown, 9 Vet. App. 412 at 420 (1996); 
Fugo, 6 Vet. App. at 44.  This has not been done with respect 
to these matters.  

Regarding the claim for service connection for hypertension, 
the Veteran's representative stated in the April 2005 
correspondence that treatment records from the Ann Arbor VA 
Medical Center were not discussed in the rating decision in 
the context of the claim for service connection for 
hypertension.  The Veteran's representative did not assert 
that these treatment reports were not of record, and indeed, 
conceded that they were discussed with respect to other 
claims.  However, an allegation that the RO did not consider 
a certain piece of evidence, by itself, is insufficient to 
properly plead CUE.  In Gonzales v. West, 218 F. 3d. 1378, 
1381 (Fed. Cir. 2000), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 3.303(a) does not require that a rating decision discuss 
each piece of evidence, only that it consider all of the 
evidence.  Thus, even if the allegation were conceded, it 
would not amount to CUE.

In summary, none of the assertions of CUE in this case has 
been pled with sufficient specificity to raise a valid claim 
of CUE.  

The proper remedy for the Board, when confronted with an 
inadequately pled CUE claim, whether that claim collaterally 
attacks a Board decision or an RO decision, is to dismiss 
that challenge without prejudice.  See Simmons, (cited 
above).  (holding that, "to the extent that Fugo or any 
other case of this Court can be read to hold that it is 
permissible to deny, rather than dismiss without prejudice, a 
CUE claim as to a prior final RO decision because an 
appellant failed to meet pleading specifications, such 
opinions have been overruled by [Disabled American Veterans 
v. Gober, 234 F.3d 682, 704 (Fed.Cir.2001)]."  

Accordingly, the assertions of CUE are dismissed without 
prejudice to refiling.  


ORDER

The appeal arising from the Veteran's assertion that the 
rating decision that denied service connection for 
abdominal/intestinal pain with nausea due to undiagnosed 
illness contained CUE is dismissed.

The appeal arising from the Veteran's assertion that the 
rating decision that denied service connection for chronic 
fatigue due to undiagnosed illness contained CUE is 
dismissed.

The appeal arising from the Veteran's assertion that the 
rating decision that denied service connection for mechanical 
neck pain contained CUE is dismissed.

The appeal arising from the Veteran's assertion that the 
rating decision that denied service connection for 
patellofemoral pain syndrome of the right knee (claimed as 
joint pain) contained CUE is dismissed.

The appeal arising from the Veteran's assertion that the 
rating decision that denied service connection for 
hypertension contained CUE is dismissed.

The appeal arising from the Veteran's assertion that the 
rating decision that denied service connection for asthma 
contained CUE is dismissed.


REMAND

A review of the claims file reflects that further RO action 
on the matters remaining on appeal is warranted.

The Board notes that, in the March 2004 claim, the Veteran 
indicated that he was seeking service connection for 
depression "assessed as questionable PTSD."  It does not 
appear that the matter of service connection for an acquired 
psychiatric disorder other than PTSD has yet been addressed 
by the RO.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the Board denied a claim for service connection for PTSD 
where the Veteran specifically requested service connection 
for PTSD, but the medical record also included diagnoses of 
an anxiety disorder and a schizoid disorder.  The Board 
narrowly construed the claim and denied upon the absence of a 
current diagnosis.  The Court, in vacating the Board's 
decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  As indicated under Clemons, any other diagnoses 
are to be considered as part of the underlying claim.  To 
date, however, the RO has not adjudicated the PTSD claim so 
broadly as to incorporate psychiatric diagnoses other than 
PTSD.  The RO has also not provided adequate notification 
addressing what is needed for a claim incorporating such 
diagnoses.  This is significant because the statutory and 
regulatory provisions addressing PTSD claims, as contained in 
38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(f), are different 
from the provisions addressing other service connection 
claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective 
notification action, as well as further adjudication, is thus 
needed.  38 C.F.R. §§ 3.159(b), 19.9.

Regarding the claims for increased ratings for memory 
impairment, limitation of motion of the lumbosacral spine as 
a result of disc prolapse at L5-S, and left lower extremity 
neurological impairment resulting from disc prolapse at L5-S, 
the Board notes that the medical evidence of record is not 
sufficient to rate these disabilities in accordance with the 
applicable criteria.  

In particular, with respect to memory impairment, the July 
2005 examination report reveals that the Veteran complains of 
forgetfulness; however, it does not appear that the examiner 
conducted any testing to evaluate the actual degree of memory 
impairment.  Moreover, while that report does provide range 
of motion findings for the Veteran's lumbar spine, and notes 
that the Veteran experiences pain associated with motion, the 
examiner did not describe the point of onset of pain, or 
address the other DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995) factors, such as weakness, incoordination and excess 
fatiguability.  In addition, the Board observes that it does 
not appear that any specific neurological testing has been 
conducted with respect to the lower extremities.  

In light of the above, the Board finds that further medical 
development of these claims is needed to obtain thorough 
range of motion findings encompassing the thoracolumbar 
spine, and addressing the DeLuca factors, as well as to 
obtain findings regarding the extent of any left lower 
extremity neurological impairment that is attributable to the 
disc prolapse at L5-S1, and the extent of any memory 
impairment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Regarding the claims for increased ratings for migraine 
headaches, limitation of motion of the lumbosacral spine, 
left lower extremity neurological impairment, and memory 
loss, the Board notes that the Veteran has never been 
provided with VCAA notice addressing these claims.  

Various court cases have defined VA's duties to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate an increased rating claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

As action by the RO is needed to fulfill the notification 
provisions of the VCAA (see, e.g., Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) and Pelegrini v. Principi, 18 Vet. App. 112 (2004)), a 
remand to the RO of the rating claim on appeal is warranted.  

Regarding the claim of entitlement to TDIU, the Veteran has 
four service-connected disabilities: headaches (50 percent 
disabling), limitation of motion of the lumbar spine (20 
percent disabling), lower extremity neurological disability 
(10 percent disabling), and memory impairment (10 percent 
disabling).  The RO has assigned a combined 70 percent 
disability rating.  Thus, the Veteran meets the threshold 
schedular rating requirements for a TDIU.  The Veteran has 
also submitted competent evidence that he is in fact 
unemployable.  The July 2005 examiner provided his opinion 
that, due to multiple diseases which do not allow physical 
strain or psychological stress, the Veteran is not in a 
position to work, and will probably not be able to work in 
the future.  However, the claims file does not contain a 
medical opinion addressing the matter of whether the 
Veteran's service-connected disabilities render him 
unemployable, without regard to his nonservice-connected 
disabilities.  Such an opinion is necessary in this case.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Friscia 
v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994) (holding that where an appellant 
presents evidence of unemployability, VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion as to what effect the appellant's 
service-connected disability has on his ability to work).

In addition, the Board finds that the claim for a TDIU is 
inextricably intertwined with the remanded claims for 
increased ratings, and that the claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. 
Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for 
the second issue). 

Hence, the RO should arrange for the Veteran to undergo 
examination by an appropriate examiner at an appropriate 
medical facility.  The Board acknowledges that the Veteran 
resides abroad, and it is therefore unlikely that an 
examination can be conducted at a VA facility.  The RO should 
make whatever arrangements are necessary to obtain 
examinations from an appropriate alternative facility.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that they provide sufficient information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claims of 
entitlement to increased ratings for 
migraine headaches, memory impairment, 
limitation of motion of the lumbosacral 
spine as a result of disc prolapse at L5-
S1, and lower extremity neurological 
impairment as a result of disc prolapse at 
L5-S1; entitlement to service connection 
for a psychiatric disorder, to include 
PTSD; and entitlement to TDIU.  The letter 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.  

The RO should ensure that, regarding the 
claims for increased ratings, its notice 
meets the requirements of Dingess/Hartman, 
and Vazquez-Flores (cited to above).  This 
letter must include the provisions of the 
corresponding diagnostic codes. 

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examinations for neurological 
and orthopedic impairment of the lumbar 
spine, as well as memory impairment, by an 
appropriate examiner at an appropriate 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner(s) 
designated to examine the Veteran, and the 
report(s) of the examination(s) should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests, studies (including 
x-rays), and consultations should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
provided, in a printed (typewritten) 
report.

Neurological examination - The examiner 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's disc 
prolapse at L5-S1.  

The examiner should assess the severity of 
any neurological symptoms--specifically, 
whether such symptoms are mild, moderate, 
moderately severe, or severe--and indicate 
whether such symptoms constitute 
separately ratable manifestations of 
lumbar spine disability.    

Orthopedic examination - The examiner 
should conduct range of motion testing of 
the thoracolumbar spine.  The examiner 
should render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of the thoracolumbar spine due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also indicate whether 
the Veteran has any ankylosis of the 
thoracolumbar spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
examiner should comment as to the 
existence and frequency of any of the 
Veteran's incapacitating disc episodes 
(i.e., a period of acute signs and 
symptoms that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If the Veteran has 
incapacitating episodes associated with 
his lumbar spine disability, the examiner 
should specify the frequency and duration 
of such episodes in the prior year.

Memory impairment examination - The 
examiner should evaluate the degree of 
memory impairment in terms of whether, and 
if so, the degree to which such impairment 
interferes with occupational and social 
functioning.  The examiner should address 
the presence of the following: (1) mild 
memory loss (such as forgetting names, 
directions, recent events); (2) impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); and (3) 
memory loss for names of close relatives, 
own occupation, or own name.  

Considering the results of the above 
examinations, and the other evidence in 
the claims file, the examiner should 
render an opinion, based upon review of 
the record and consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the Veteran's service-connected 
disabilities (headaches, memory 
impairment, lumbar spine disability, and 
lower extremity neurological disability), 
either individually or in concert, render 
him unable to secure or follow 
substantially gainful employment.  

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the remanded claims.  
The RO should consider each claim in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


